03/10/2020



                                                                                    Case Number: DA 19-0672

         IN THE SUPREME COURT OF THE STATE OF MONTANA
                      Supreme Court Cause No.DA 19-0672


CANDICE LOWE,

             Plaintiff/Appellant,

             v.

KEITH TREECE,

             Defendant/Appellee.

                                     ORDER

      Pursuant to the parties' Stipulation to Dismiss with Prejudice, and for good

cause shown,IT IS HEREBY ORDERED that the above-referenced matter is

dismissed with prejudice, each party to bear its own attorney's fees and costs.




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                              March 10 2020